Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Examiner’s Amendment	 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments regarding Statement of Reasons for Allowance". 
Authorization for this amendment was given in a communication with attorney Kaylee Hoffner on March 25, 2022. Additions to the claims are reflected by underline (example) and deletions are reflected by strikethrough (

Claim Amendment
1.	(Currently Amended)  A finite rank deep kernel learning method, comprising:
receiving a training dataset;
training a deep neural network based on the training data set;
forming a set of embeddings based on the trained deep neural network;
optimizing an orthogonality of the set of embeddings based on a cost function, the cost function including a penalty term associated with the orthogonality of the set of embeddings;
forming, from the set of embeddings, a plurality of dot kernels, wherein the plurality of dot kernels consists of a finite number of dot kernels;
combining the plurality of dot kernels to form a composite kernel for a Gaussian process; 
receiving live data from an application; and
predicting a plurality of values and a plurality of uncertainties associated with the plurality of values simultaneously using the composite kernel.
2.	(Currently Amended)  The method of Claim 1, wherein:
the composite kernel for the Gaussian process is modeled as a linear combination of the plurality of dot kernels as:             
                K
                (
                x
                ,
                y
                )
                =
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            R
                        
                    
                    
                        ‍
                    
                
                
                    
                        ϕ
                    
                    
                        i
                    
                
                (
                x
                ,
                w
                )
                
                    
                        ϕ
                    
                    
                        i
                    
                
                (
                y
                ,
                w
                )
            
        , wherein: 
            
                x
            
         is a feature derived from an input, 
            
                y
            
         is a response variable,
            
                w
            
         is a weight,
            
                ϕ
            
         is an embedding,
            
                R
            
         is a rank of a combined embedding, and
            
                
                    
                        ∑
                        
                            i
                            ,
                            j
                            ,
                            i
                            ≠
                            j
                        
                    
                    
                        ‍
                    
                
                (
                
                    
                        ϕ
                    
                    
                        i
                    
                
                (
                x
                ,
                w
                
                    
                        )
                    
                    
                        T
                    
                
                
                    
                        ϕ
                    
                    
                        j
                    
                
                (
                x
                ,
                w
                )
                
                    
                        )
                    
                    
                        2
                    
                
            
         is minimized as a cost function to maintain an orthogonality of the set of embeddings when forming the set of embeddings.
3.	(Canceled)  
4.	(Currently Amended)  The method of Claim 1, wherein the cost function =             
                -
                l
                o
                g
                p
                (
                y
                |
                x
                )
                +
                λ
                
                    
                        ∑
                        
                            i
                            ,
                            j
                            ,
                            i
                            ≠
                            j
                        
                    
                    
                        ‍
                    
                
                (
                
                    
                        ϕ
                    
                    
                        i
                    
                
                (
                x
                ,
                w
                
                    
                        )
                    
                    
                        T
                    
                
                
                    
                        ϕ
                    
                    
                        j
                    
                
                (
                x
                ,
                w
                )
                
                    
                        )
                    
                    
                        2
                    
                
            
        , wherein:
            
                x
            
         is a feature derived from an input, 
            
                y
            
         is a response variable,
            
                w
            
         is a weight,
            
                ϕ
            
         is an embedding, and
             
                λ
            
         is a penalty term associated with the orthogonality of the set of embeddings.
5.	(Original)  The method of Claim 1, wherein the composite kernel for the Gaussian process comprises a finite rank Mercer kernel.
6.	(Original)  The method of Claim 1, wherein: 
the live data comprises financial data, 
the application is a financial management application,
the plurality of values comprises a plurality of predicted future financial transactions, and
each uncertainty of the plurality of uncertainties associated with a respective predicted future financial transaction estimates a range of values of the respective predicted future transaction.
7.	(Original)  The method of Claim 1, wherein: 
the live data comprises resource utilization data, 
the application is a resource management application,
the plurality of values comprises a plurality of predicted resources needs, and
each uncertainty of the plurality of uncertainties associated with a respective predicted future resource need estimates a range of values of the respective resource need.
8.	(Original)  The method of Claim 1, wherein: 
the live data is user activity data, 
the application is a resource access control application,
the plurality of values comprises a plurality of predicted user activities, and
each uncertainty of the plurality of uncertainties associated with a respective predicted future user activity estimates a range of values of the respective user activity.
9.	(Currently Amended)  A system, comprising:
a memory comprising computer-executable instructions;
a processor configured to execute the computer-executable instructions and cause the system to perform a finite rank deep kernel learning method, the method comprising:
receiving a training dataset;
training a deep neural network based on the training data set; forming a set of embeddings based on the trained deep neural network;
optimizing an orthogonality of the set of embeddings based on a cost function, the cost function including a penalty term associated with orthogonality of the set of embeddings;
forming, from the set of embeddings, a plurality of dot kernels, wherein the plurality of dot kernels consists of a finite number of dot kernels;
combining the plurality of dot kernels to form a composite kernel for a Gaussian process; 
receiving live data from an application; and
predicting a plurality of values and a plurality of uncertainties associated with the plurality of values simultaneously using the composite kernel.
10.	(Currently Amended)  The system of Claim 9, wherein:
the composite kernel for the Gaussian process is modeled as a linear combination of the plurality of dot kernels as:             
                K
                (
                x
                ,
                y
                )
                =
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            R
                        
                    
                    
                        ‍
                    
                
                
                    
                        ϕ
                    
                    
                        i
                    
                
                (
                x
                ,
                w
                )
                
                    
                        ϕ
                    
                    
                        i
                    
                
                (
                y
                ,
                w
                )
            
        , wherein: 
            
                x
            
         is a feature derived from an input, 
            
                y
            
         is a response variable,
            
                w
            
         is a weight,
            
                ϕ
            
         is an embedding,
            
                R
            
         is a rank of a combined embedding, and
            
                
                    
                        ∑
                        
                            i
                            ,
                            j
                            ,
                            i
                            ≠
                            j
                        
                    
                    
                        ‍
                    
                
                (
                
                    
                        ϕ
                    
                    
                        i
                    
                
                (
                x
                ,
                w
                
                    
                        )
                    
                    
                        T
                    
                
                
                    
                        ϕ
                    
                    
                        j
                    
                
                (
                x
                ,
                w
                )
                
                    
                        )
                    
                    
                        2
                    
                
            
         is minimized as a cost function to maintain an orthogonality of the set of embeddings when forming the set of embeddings.
11.	(Canceled)  
12.	(Currently Amended)  The system of Claim 9, wherein the cost function =             
                -
                l
                o
                g
                p
                (
                y
                |
                x
                )
                +
                λ
                
                    
                        ∑
                        
                            i
                            ,
                            j
                            ,
                            i
                            ≠
                            j
                        
                    
                    
                        ‍
                    
                
                (
                
                    
                        ϕ
                    
                    
                        i
                    
                
                (
                x
                ,
                w
                
                    
                        )
                    
                    
                        T
                    
                
                
                    
                        ϕ
                    
                    
                        j
                    
                
                (
                x
                ,
                w
                )
                
                    
                        )
                    
                    
                        2
                    
                
            
        , wherein            
                :
            
        
            
                x
            
         is a feature derived from an input, 
            
                y
            
         is a response variable,
            
                w
            
         is a weight,
            
                ϕ
            
         is an embedding, and
             
                λ
            
         is a penalty term associated with the orthogonality of the set of embeddings.
13.	(Original)  The system of Claim 9, wherein the composite kernel for the Gaussian process comprises a finite rank Mercer kernel.
14.	(Original)  The system of Claim 9, wherein: 
the live data comprises financial data, 
the application is a financial management application,
the plurality of values comprises a plurality of predicted future financial transactions, and
each uncertainty of the plurality of uncertainties associated with a respective predicted future financial transaction estimates a range of values of the respective predicted future transaction.
15.	(Original)  The system of Claim 9, wherein: 
the live data comprises resource utilization data, 
the application is a resource management application,
the plurality of values comprises a plurality of predicted resources needs, and
each uncertainty of the plurality of uncertainties associated with a respective predicted future resource need estimates a range of values of the respective resource need.
16.	(Original)  The system of Claim 9, wherein: 
the live data is user activity data, 
the application is a resource access control application,
the plurality of values comprises a plurality of predicted user activities, and
each uncertainty of the plurality of uncertainties associated with a respective predicted future user activity estimates a range of values of the respective user activity.
17.	(Currently Amended)  A non-transitory computer-readable medium comprising instructions that, when executed by a processor of a processing system, cause the processing system to perform a finite rank deep kernel learning method, the method comprising:
receiving a training dataset;
training a deep neural network based on the training data set; forming a set of embeddings based on the trained deep neural network;
optimizing an orthogonality of the set of embeddings based on a cost function, the cost function including a penalty term associated with orthogonality of the set of embeddings; 
forming, from the set of embeddings, a plurality of dot kernels, wherein the plurality of dot kernels consists of a finite number of dot kernels;
combining the plurality of dot kernels to form a composite kernel for a Gaussian process; 
receiving live data from an application; and
predicting a plurality of values and a plurality of uncertainties associated with the plurality of values simultaneously using the composite kernel.
18.	(Currently Amended)  The non-transitory computer-readable medium of Claim 17, wherein:
the composite kernel for the Gaussian process is modeled as a linear combination of the plurality of dot kernels as:             
                K
                (
                x
                ,
                y
                )
                =
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            R
                        
                    
                    
                        ‍
                    
                
                
                    
                        ϕ
                    
                    
                        i
                    
                
                (
                x
                ,
                w
                )
                
                    
                        ϕ
                    
                    
                        i
                    
                
                (
                y
                ,
                w
                )
            
        , wherein: 
            
                x
            
         is a feature derived from an input, 
            
                y
            
         is a response variable,
            
                w
            
         is a weight,
            
                ϕ
            
         is an embedding,
            
                R
            
         is a rank of a combined embedding,  and
            
                
                    
                        ∑
                        
                            i
                            ,
                            j
                            ,
                            i
                            ≠
                            j
                        
                    
                    
                        ‍
                    
                
                (
                
                    
                        ϕ
                    
                    
                        i
                    
                
                (
                x
                ,
                w
                
                    
                        )
                    
                    
                        T
                    
                
                
                    
                        ϕ
                    
                    
                        j
                    
                
                (
                x
                ,
                w
                )
                
                    
                        )
                    
                    
                        2
                    
                
            
         is minimized as a cost function to maintain an orthogonality of the set of embeddings when forming the set of embeddings.
19.	(Currently Amended)  The non-transitory computer-readable medium of Claim 17, wherein the cost function =             
                -
                l
                o
                g
                p
                (
                y
                |
                x
                )
                +
                λ
                
                    
                        ∑
                        
                            i
                            ,
                            j
                            ,
                            i
                            ≠
                            j
                        
                    
                    
                        ‍
                    
                
                (
                
                    
                        ϕ
                    
                    
                        i
                    
                
                (
                x
                ,
                w
                
                    
                        )
                    
                    
                        T
                    
                
                
                    
                        ϕ
                    
                    
                        j
                    
                
                (
                x
                ,
                w
                )
                
                    
                        )
                    
                    
                        2
                    
                
            
        , wherein:
            
                x
            
         is a feature derived from an input, 
            
                y
            
         is a response variable,
            
                w
            
         is a weight,
            
                ϕ
            
         is an embedding, and
             
                λ
            
         is a penalty term associated with the orthogonality of the set of embeddings.
20.	(Original)  The non-transitory computer-readable medium of Claim 17, wherein the composite kernel for the Gaussian process comprises a finite rank Mercer kernel.
21.	(Previously Presented)  The method of Claim 1, wherein optimizing the orthogonality of the set of embeddings based on the cost function is done in batches.
22.	(Previously Presented)  The system of Claim 9, wherein optimizing the orthogonality of the set of embeddings based on the cost function is done in batches. 












				Reasons for Allowance
The following is an Examiner’s statement for reasons for allowance. 
Claims1-2, 4-10 & 12-22 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, In re Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims 1, 9 and 17, describing simultaneous value prediction with Gaussian kernel obtained from optimizing orthogonality of embeddings based on a cost associated with orthogonality to form dot kernels from the set of embeddings with the dot kernels consisting of a finite number of dot kernels. Gorodetsky in view of Wilson teaches experimental design procedures with GP regression on deep neural networks, but fails to expressly disclose the above subject matter. Dependent claims are allowed for at least the same reason.
  
Correspondence Information
Any inquiries concerning this communication or earlier communications from the examiner should be directed to LiWu Chang, who may be reached Monday through Thursday, between 10:00 a.m. and 6:00 p.m. EST. or via telephone at (571) 270-3809 or facsimile transmission (571) 270-4809. If you need to send an Official facsimile transmission, please send it to (571) 273-8300. If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor, Miranda Huang can be reached on (571) 270-7092. Hand-delivered responses should be delivered to the Receptionist @ Customer Service Window, the first floor on the south side of the Randolph Building 401 Dulany Street, Alexandria, VA 22313. 
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

/LI WU CHANG/Primary Examiner, Art Unit 2124